UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 95.26% $413,523,672 (Cost $282,004,406) Consumer Discretionary 13.82% 59,978,234 Hotels, Restaurants & Leisure 7.16% Starbucks Corp. 370,860 14,867,777 Yum! Brands, Inc. 307,280 16,230,530 Internet & Catalog Retail 2.89% Amazon.com, Inc. (I) 56,320 12,532,326 Specialty Retail 3.77% Lowe's Companies, Inc. 361,440 7,799,875 Staples, Inc. 532,237 8,547,726 Consumer Staples 9.74% 42,266,156 Beverages 7.22% PepsiCo, Inc. 208,550 13,355,542 The Coca-Cola Company 264,400 17,981,844 Food Products 2.52% Danone SA, ADR (L) 765,320 10,928,770 Energy 8.52% 37,009,301 Energy Equipment & Services 8.52% National Oilwell Varco, Inc. 236,430 19,049,167 Schlumberger, Ltd. 198,740 17,960,134 Financials 3.99% 17,312,066 Capital Markets 3.99% State Street Corp. 417,460 17,312,066 Health Care 18.47% 80,191,747 Health Care Equipment & Supplies 8.19% DENTSPLY International, Inc. (L) 228,380 8,653,318 Intuitive Surgical, Inc. (I)(L) 25,740 10,310,157 Stryker Corp. 305,480 16,599,783 Health Care Technology 4.56% Cerner Corp. (I)(L) 297,700 19,794,073 Pharmaceuticals 5.72% Mylan, Inc. (I)(L) 530,650 12,088,207 Novo Nordisk A/S, ADR 104,460 12,746,209 Industrials 6.91% 29,989,116 Air Freight & Logistics 2.87% FedEx Corp. 143,480 12,465,542 Trading Companies & Distributors 4.04% Fastenal Company (L) 520,760 17,523,574 Information Technology 28.74% 124,773,722 Communications Equipment 2.27% Juniper Networks, Inc. (I) 420,670 9,839,471 Computers & Peripherals 4.60% Apple, Inc. (I) 51,190 19,988,671 1 U.S. Global Leaders Growth FundAs of 7-31-11 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 7.99% eBay, Inc. (I) 540,440 $17,699,410 Google, Inc., Class A (I) 28,130 16,981,800 IT Services 7.24% Automatic Data Processing, Inc. 357,990 18,432,905 Visa, Inc., Class A 152,200 13,019,188 Software 6.64% Oracle Corp. 537,920 16,449,594 Red Hat, Inc. (I) 293,790 12,362,683 Materials 5.07% 22,003,330 Chemicals 5.07% Ecolab, Inc. (L) 168,220 8,411,000 Monsanto Company 184,980 13,592,330 Preferred Securities 2.98% $12,968,640 (Cost $13,501,846) Consumer Staples 2.98% 12,968,640 Companhia de Bebidas das Americas, ADR (L) 432,000 12,968,640 Yield Shares Value Securities Lending Collateral 17.57% $76,273,359 (Cost $76,264,583) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 7,621,239 76,273,359 Total investments (Cost $371,770,835)† 115.81% $502,765,671 Other assets and liabilities, net (15.81%) ($68,654,484) Total net assets 100.00% $434,111,187 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $382,681,486. Net unrealized ap/depreciation aggregated $120,084,185, of which $135,323,350 related to appreciated investment securities and $15,239,165 related to depreciated investment securities. 2 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of July 31, 2011, all investments are categorized as Level 1 under the hierarchy described above. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Funds in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Classic Value FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 99.83% $1,810,316,926 (Cost $1,760,470,921) Consumer Discretionary 9.90% 179,472,668 Diversified Consumer Services 1.83% Apollo Group, Inc., Class A (I) 651,150 33,097,955 Household Durables 2.04% Fortune Brands, Inc. (L) 612,969 36,906,863 Media 3.03% Omnicom Group, Inc. (L) 1,171,075 54,946,839 Multiline Retail 1.97% J.C. Penney Company, Inc. (L) 1,163,989 35,804,302 Specialty Retail 1.03% Staples, Inc. (L) 1,165,424 18,716,709 Consumer Staples 2.45% 44,482,911 Beverages 2.45% Molson Coors Brewing Company 987,412 44,482,911 Energy 12.54% 227,472,351 Oil, Gas & Consumable Fuels 12.54% BP PLC, ADR 1,457,317 66,220,484 Exxon Mobil Corp. 896,323 71,517,612 Royal Dutch Shell PLC, ADR (L) 859,488 63,223,937 Royal Dutch Shell PLC, ADR, Class B 359,950 26,510,318 Financials 33.95% 615,593,707 Capital Markets 9.32% Morgan Stanley 1,694,950 37,712,638 State Street Corp. 943,260 39,116,992 The Goldman Sachs Group, Inc. 292,050 39,417,989 UBS AG (I)(L) 3,199,304 52,724,530 Commercial Banks 2.06% PNC Financial Services Group, Inc. 687,678 37,334,039 Diversified Financial Services 7.15% Bank of America Corp. 3,415,900 33,168,389 Citigroup, Inc. 1,207,442 46,293,326 JPMorgan Chase & Company (L) 1,242,750 50,269,238 Insurance 15.42% ACE, Ltd. 753,721 50,484,233 American International Group, Inc. (I)(L) 1,430,395 41,052,337 Axis Capital Holdings, Ltd. 1,662,135 52,972,242 Fidelity National Financial, Inc., Class A (L) 2,401,408 39,142,950 Hartford Financial Services Group, Inc. 768,300 17,993,586 The Allstate Corp. 2,810,650 77,911,218 Health Care 7.19% 130,417,755 Health Care Providers & Services 0.02% Aetna, Inc. 10,800 448,092 Pharmaceuticals 7.17% Abbott Laboratories 1,174,100 60,254,812 Forest Laboratories, Inc. (I) 915,928 33,944,292 1 Classic Value FundAs of 7-31-11 (Unaudited) Shares Value Health Care (continued) Johnson & Johnson (L) 552,100 $35,770,559 Industrials 8.99% 162,960,276 Aerospace & Defense 7.14% Huntington Ingalls Industries, Inc. (I)(L) 221,563 7,417,929 L-3 Communications Holdings, Inc. (L) 680,423 53,835,068 Northrop Grumman Corp. 1,125,907 68,128,633 Building Products 1.85% Masco Corp. (L) 3,182,810 33,578,646 Information Technology 17.15% 310,933,519 Computers & Peripherals 7.53% Dell, Inc. (I) 2,206,135 35,827,632 Hewlett-Packard Company (L) 2,863,754 100,689,591 Electronic Equipment, Instruments & Components 2.05% TE Connectivity, Ltd. 1,080,736 37,209,740 IT Services 1.85% Computer Sciences Corp. (L) 947,525 33,428,682 Software 5.72% CA, Inc. 2,681,930 59,807,039 Microsoft Corp. 1,604,775 43,970,835 Materials 4.31% 78,215,855 Chemicals 4.31% PPG Industries, Inc. 521,931 43,946,587 The Sherwin-Williams Company 444,075 34,269,268 Utilities 3.35% 60,767,884 Electric Utilities 3.35% Edison International 1,065,794 40,574,778 Entergy Corp. 302,292 20,193,106 Yield Shares Value Securities Lending Collateral 10.91% $197,939,299 (Cost $197,916,106) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 19,778,107 197,939,299 Shares Value Short-Term Investments 0.91% $16,417,000 (Cost $16,417,000) Par value Value Repurchase Agreement 0.91% 16,417,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $16,417,014 on 8-1-11, collateralized by $16,440,000 Federal Home Loan Bank, 2.375% due 6-30-18 (valued at $16,748,250, including interest) $16,417,000 16,417,000 2 Classic Value FundAs of 7-31-11 (Unaudited) Total investments (Cost $1,974,804,027)† 111.65% $2,024,673,225 Other assets and liabilities, net (11.65%) ($211,228,490) Total net assets 100.00% $1,813,444,735 The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $2,114,482,446. Net unrealized depreciation aggregated $89,809,221, of which $91,734,206 related to appreciated investment securities and $181,543,427 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total net assets on 7-31-11: United States 80% Switzerland 8% Netherlands 5% United Kingdom 4% Bermuda 3% 3 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of July 31, 2011, all investments are categorized as Level 1 under the hierarchy described above, except Repurchase Agreements, which are categorized as level 2. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Funds in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), an affiliate of the Fund, are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
